Citation Nr: 0510659	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-08 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a claimed headache 
disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran had active duty service from November 1995 to 
November 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

VA will notify the veteran if further action is required on 
her part.  



REMAND

The record reflects that the veteran received treatment for 
headaches in service.  

A January 2004 statement from a private physician reveals an 
opinion that suggests that the veteran's headaches are 
related to service.  It was reported that the veteran had a 
history of migraines that began while he was in service.  
There is no indication that this physician had the 
opportunity to review the record.  

The VA examiner who conducted a medical examination in March 
2003 did not provide an opinion as to whether the veteran had 
a current disability manifested by headaches due to service.  
It was reported that the veteran was experiencing muscle 
contraction-type headaches.  

The RO must schedule another VA medical examination for a 
diagnosis of the type of headaches from which the veteran 
suffers and an opinion regarding the etiology thereof.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to recent treatment 
received by the veteran for his claimed 
headache disorder since service.  Based 
on the veteran's response, the RO 
undertake to obtain copies of all records 
from any identified treatment source.  

2.  The RO should schedule a VA medical 
examination to determine the nature and 
likely etiology of the claimed headache 
disorder.  If so, the examiner must 
diagnose the type of headaches from which 
the veteran suffers and provide an 
opinion as to the likely cause and date 
of onset.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



